Case 8:19-cr-00228-PWG Document 119 Filed 09/15/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA
CRIMINAL NO. PWG-19-228

Vv.

SEUN BANJO OJEDOKUN,

+ + + + FH HF

Defendant

*
KeKKKKKEK

SPECIAL VERDICT FORM

COUNT ONE
(Conspiracy to Commit Money Laundering)

How do you find the defendant, Seun Banjo Ojedokun, as to the charge in Count One of the

Superseding Indictment of Conspiracy to Commit Promotion Money Laundering, not guilty or
guilty? /
Not Guilty Guilty

How do you find the defendant, Seun Banjo Ojedokun, as to the charge in Count One of the

Superseding Indictment of Conspiracy to Commit Concealment Money Laundering, not guilty or

Not Guilty Guilty Y/Y

THE FOREGOING CONSTITUTES THE UNANIMOUS VERDICT OF THE JURY.

guilty?

9-15 LO} SIGNATURE REDACTED

{ v

Date Foreperson
